DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to amendment filed on 5/12/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 5/12/2022 have been fully considered. In view of the claim amendments, the rejections are being updated accordingly.

35 USC 103 Rejections
Applicant’s arguments are primary directed the cited references fail to disclose amended limitations of “the set of first data was generated by a first application at a first time; and the first application was configured, at a second time earlier than the first time, to generate a second set of first data comprising a second set of elements of first metadata associated with a second set of first metadata fields, each element of first metadata of the second set of elements of first metadata stored in a metadata field of the second set of first metadata fields… a second memory configured to store a set of expected metadata fields corresponding to the second set of first metadata fields” as recited in independent claim 1, similar limitations are being recited in other independent claims. 
In response to the arguments, it is submitted the elements in the cited limitation are directed to nonfunctional descriptive material that describes the following:
(i) the set of first data is a type of data generated by a first application (i.e. the set of first data was generated by a first application at a first time). However, the first application is not a required component of the system in claim 1 because neither the first subsystem, or the second subsystem, nor the third hardware processor of the system in claim 1 recites the first application as a required component within them. In other word, neither the first subsystem, or the second subsystem, nor the third hardware processor comprises the first application, which indicates that the first application is a component external of the claimed system in claim 1. Hence the first application is not a required or functional element of claim 1;
(ii) what is the first application (i.e. the first application was configured to generate a second set of first data). However, the first application is not a functional element of claim 1as stated above.
(iii)  what is the second set of first data (i.e. the second set of first data is a type of data comprising a second set of elements of first metadata associated with a second set of first metadata fields);
(iv)  what is being corresponding to the set of expected metadata fields (i.e. a set of expected metadata fields corresponding to the second set of first metadata fields).
However, the cited submitted the elements are not functionally involved in the system because the first application is a not required component of the system as stated above, and hence whether the first application generates data (e.g. the set of first data, or the second set of data) or not is not relevant to the functionality of the claimed system in in claim 1.   
Also, whether the set of expected metadata fields are corresponding to the second set of first metadata fields or not is not relevant the functionality of the claimed system in claim 1 because the second set of first metadata fields are not being used by any subsystems or third hardware processor of the claimed system. 
Thus, the element in the cited limitations have no impact on the functionality of the claimed system because none of them is being used in any of the components or steps being claimed. All of the components and steps being claimed would be performed the regardless of the element in the cited limitations. Thus, such nonfunctional descriptive material does not functionally relate the component nor the steps in in the claims and such nonfunctional descriptive material does not patentably distinguish the claimed invention.
In addition, it is submitted that even if those elements in the cited limitations are not directed to nonfunctional descriptive material and are required to be taught, all elements in the cited limitations are properly addressed by cited references Diamanti and Kuramkote at least based on the disclosures of data replication and synchronization that involves (i) storing data in respective storage system, (ii) determine mismatch between metadata of the data with respect to metadata discrepancy identification, and (iii) resolve discrepancy with the  correct set of metadata(Diamanti, [0016-0017] & [0062-0067] and Kuramkote, [0021-0023] &[0036-0037]).. 
Therefore, at least for those reasons, it is submitted that the cited amended limitations are properly addressed; see rejections below for detail. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Objections
Claim 17 is objected to because of the claim recites redundant limitation of “the first hardware processor is further configured to implement, at the second time, the non-transitory computer readable instructions corresponding to the first application to generate  the second set of first data”. 
The cited limitation have been recited in claim 14  in view of “non-transitory computer readable instructions corresponding to a first application configured, when implemented by a first hardware processor to… at a second time earlier than the first time, generate a second set of first data”. The redundancy could cause confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Diamanti et al (Pub No. US 2019/0327299, hereinafter Diamanti) in view of Kuramkote et al (Pub No. US 2021/02322317, hereinafter Kuramkote).
Diamanti and Kuramkote are cited in the previous office action. 

With respect to claim 1, Diamanti discloses a system ([0015], [0055], Fig 2: a system implementing cloud computing environment having a plurality of nodes each representing a subsystem) comprising: 
a first subsystem ([0014-0015], [0046], Fig 4A-5: a computing node of the distributed network, such as and not limited to a cloud service system 220-3 in Fig 4B) comprising: 
a first memory configured to store a set of first data comprising a set of elements 5of first metadata associated with a set of first metadata fields, each element of first metadata of the set of elements of first metadata is stored in a first metadata field of the set of first metadata fields ([0018-0019], [0021], [0067], [0077], [0079]: a first memory of a first subsystem representing store a set of data element of metadata with metadata fields,  each element is stored in a first field,  such as author is being stored in a metadata, version is being stored in a version field), wherein: 
the set of first data was generated by a first application at a first time ([0003], [0014-0018], [0062], [0067-0068] [0079], Fig 4A-4B: the first set of data, such as the replicated data, is generated a 1st time by a application, such as a transaction application in blockchain, of the distributed is system when the data is being replicated.  E.g. the data in cloud service system 220-3 is being generated by an application at the 1st time as shown in Fig 4B); and 
the first application was configured, at a second time earlier than the first time, to generate a second set of first data comprising a second set of elements of first metadata associated with a second set of first metadata fields, each element of first metadata of the second set of elements of first metadata stored in a metadata field of the second set of first metadata fields ([0003], [0014-0018], [0062], [0067-0068], Fig 4A-4B:the application represented by the transaction application in blockchain was configured to generate a second set of data at a 2nd time prior to the 1st time, which comprising a 2nd set of data elements of 1st metadata—such as version number, author-- stored in metadata fields such as the version number and author field. E.g. transaction application generates data cloud service system 220-3 having different metadata stored in fields at a 2nd time that is prior to the 1st for the cloud service system 220-2 as shown in Fig 4B); and
 a first hardware processor, communicatively coupled to the first memory, the first hardware processor configured to transmit the set of first data to a second 10subsystem ([0015], [0061-0062]: transmit data to a second subsystem via data replication. The second subsystem is represented by a second node in the distributed network such as and not limited to a cloud service system 220-4 in Fig 4B); 
the second subsystem ([0014-0015], [0046], Fig 4A-5, a computing node of the distributed network, such as and not limited to a cloud service system 220-4 in Fig 4B) comprising: 
a second memory configured to store a set of expected metadata fields corresponding to the second set of first metadata fields ([0018-0019], [0021], [0062-0068], [0077-0079], Fig 4A-4B & 7: the second memory store expect metadata fields that is corresponding to the 2nd set because they are in the same blockchain for the set of replicated data); and
a second hardware processor, communicatively coupled to the second memory, the second hardware processor configured to receive the set of first data ([0015], [0061-0062]: received the replicated data); and 
15a third hardware processor ([0014], [0061], [0067],Fig 5: a third processor, such as a processor of the status monitoring and resolution system) configured to: 
determine that the first subsystem transmitted the set of first data to the second subsystem ([005-0016], [0061-0063]: determine that the 1st subsystem/node transmitted data to the second subsystem/node via replication); 
determine that a mismatch exists between the set of first metadata fields and the set of expected metadata fields ([0016-0017], [00662-0063], Fig 7: determine discrepancy between the first metadata fields and the expected metadata fields when comparing metadata of the two nodes, and mismatch of metadata fields occurs); and 
in response to determining that the mismatch exists ([0016], Fig 7): 
25prevent the second subsystem from executing a second application configured to process the set of first data using the set of expected metadata fields ([0016]: prevent the second subsystem from executing an application representing the 2nd application by taking the network with 2nd subsystem having discrepant status offline to prevent the 2nd subsystem from implement services using asynchronous data);
resolve the mismatch by modifying the set of expected metadata fields, such that the set of expected metadata fields corresponds to the set of first metadata fields ([0016-0017, [0067], [0049-0081], Fig 7: resolve the discrepancy/mismatch by modifying the expected metadata fields with the correct set of metadata fields); and 
30allow the second subsystem to execute the second application ([0016], [0063], [0088], Fig 7: allowing the second subsystem to execution the application, such as implementing the service, using synchronous data).  
	Diamanti does not explicitly disclose wherein the mismatch comprises at least one of: 20a metadata field of the set of first metadata fields is missing from the set of expected metadata fields; and a metadata field of the set of expected metadata fields is missing from the set of first metadata fields.
	However, Kuramkote discloses wherein the mismatch comprises at least one of: 20a metadata field of the set of first metadata fields is missing from the set of expected metadata fields; and a metadata field of the set of expected metadata fields is missing from the set of first metadata fields (at least one as claimed indicates that only one is needed; [0037]: the mismatch includes missing attribute. Such as the set of first set of metadata/attribute fields of the 1st storage is missing from the expected set of metadata of the second storage). 
Since both Diamanti and Kuramkote are from the same field of endeavor as both are directed to transmitting data from a first subsystem to a second subsystem and resolving metadata mismatch when determined exists of mismatch,  which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Diamanti and Kuramkote to incorporate missing metadata fields determination and resolution of Kuramkote into Diamanti. The motivation to combine is to provide data processing in an accurate, timely and securely manner (Diamanti, [0014]; Kuramkote, [0003]).

  	With respect to claim 8, Diamanti discloses a method (Abstract, [0015]), comprising: 
determining that a first subsystem transmitted a set of first data to a second subsystem ([005-0016], [0061-0063]: determine that the 1st subsystem/node transmitted data to the second subsystem/node via replication, such as and not limited to from cloud service system 220-3 to a cloud service system 220-4 in Fig 4B), the set of first data comprising a set of elements of first metadata associated with a set of first 25metadata fields, each element of first metadata of the set of elements of first metadata is stored in a first metadata field of the set of first metadata fields ([0018-0019], [0021], [0067], [0077], [0079]: a first memory of a first subsystem representing store a set of data element of metadata with metadata fields,  each element is stored in a first field,  such as author is being stored in a metadata, version is being stored in a version field), wherein: 
the set of first data was generated by a first application at a first time ([0003], [0014-0018], [0062], [0067-0068] [0079], Fig 4A-4B: the first set of data, such as the replicated data, is generated a 1st time by a application, such as a transaction application in blockchain, of the distributed is system when the data is being replicated.  E.g. the data in cloud service system 220-3 is being generated by an application at the 1st time as shown in Fig 4B); and 
the first application was configured, at a second time earlier than the first time, to generate a second set of first data comprising a second set of elements of first metadata associated with a second set of first metadata fields, each element of first metadata of the second set of elements of first metadata stored in a metadata field of the second set of first metadata fields ([0003], [0014-0018], [0062], [0067-0068], Fig 4A-4B:the application represented by the transaction application in blockchain was configured to generate a second set of data at a 2nd time prior to the 1st time, which comprising a 2nd set of data elements of 1st metadata—such as version number, author-- stored in metadata fields such as the version number and author field. E.g. transaction application generates data cloud service system 220-3 having different metadata stored in fields at a 2nd time that is prior to the 1st for the cloud service system 220-2 as shown in Fig 4B); 
determining that a mismatch exists between the set of first metadata fields and a set of expected metadata fields expected by the second subsystem ([0016-0017], [00662-0063], Fig 7: determine discrepancy between the first metadata fields and the expected metadata fields when comparing metadata of the two nodes for all the nodes in the system, and mismatch of metadata fields occurs), the set of expected metadata fields expected by the second subsystem corresponding to the second set of first metadata fields  ([0018-0019], [0021], [0062-0068], [0077-0079], Fig 4A-4B & 7: the expect metadata fields are corresponding to the 2nd set because they are in the same blockchain for the set of replicated data);
in response to determining that the mismatch exists ([0016], Fig 7): 
preventing the second subsystem from executing a second application configured to 5process the set of first data using the set of expected metadata fields ([0016]: prevent the second subsystem from executing an application representing the 2nd application by taking the network with 2nd subsystem having discrepant status offline to prevent the 2nd subsystem from implement services using asynchronous data);
resolving the mismatch by modifying the set of expected metadata fields, such that the set of expected metadata fields corresponds to the set of first metadata fields ([0016-0017, [0067], [0049-0081], Fig 7: resolve the discrepancy/mismatch by modifying the expected metadata fields with the correct set of metadata fields); and 
allowing the second subsystem to execute the second application ([0016], [0063], [0088], Fig 7: allowing the second subsystem to execution the application, such as implementing the service, using synchronous data).  
Diamanti does not explicitly disclose  wherein the mismatch comprises at least one of: a metadata field of the set of first metadata fields is missing from the set of 30expected metadata fields; and 52875156ATTORNEY DOCKETPATENT APPLICATION 015444.1686 28 of 35a metadata field of the set of expected metadata fields is missing from the set of first metadata fields.
However, Kuramkote discloses wherein the mismatch comprises at least one of: a metadata field of the set of first metadata fields is missing from the set of 30expected metadata fields; and 52875156ATTORNEY DOCKETPATENT APPLICATION 015444.1686 28 of 35a metadata field of the set of expected metadata fields is missing from the set of first metadata fields at least one as claimed indicates that only one is needed; [0037]: the mismatch includes missing attribute. Such as the set of first set of metadata/attribute fields of the 1st storage is missing from the expected set of metadata of the second storage).
Since both Diamanti and Kuramkote are from the same field of endeavor as both are directed to transmitting data from a first subsystem to a second subsystem and resolving metadata mismatch when determined exists of mismatch,  which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Diamanti and Kuramkote to incorporate missing metadata fields determination and resolution of Kuramkote into Diamanti. The motivation to combine is to provide data processing in an accurate, timely and securely manner (Diamanti, [0014]; Kuramkote, [0003]).

	With respect to claim 14, Diamanti discloses a system([0015],  [0055], Fig 2: a system implementing cloud computing environment having a plurality of nodes each representing a subsystem) comprising:
a first subsystem([0014-0015], [0046], Fig 5: a computing node of the distributed network, such as and not limited to a cloud service system 220-3 in Fig 4B)  comprising: 
a first memory configured to store: 
25non-transitory computer readable instructions corresponding to a first application configured, when implemented by a first hardware processor ([0020-0021], Fig 1-2 & 5: a first memory of a first subsystem storing instruction) to:
at a first time, to generate a set of first data comprising a set of elements of first metadata associated with a set of first metadata fields, wherein each element of first metadata of the set of elements of first metadata is stored in a first metadata 30field of the set of first metadata fields ([0018-0021], [0067], [0077], [0079]: generate a set of data element of metadata with metadata fields via application of data replication and/or transaction processing, each element is stored in a first field,  such as author is being stored in a metadata, version is being stored in a version field at a first time as shown in Fig 4A-4B for one of nodes such as  cloud service system 220-3 in Fig 4B since  a 1st set of data is being generated via replication for each node in the blockchain at one of the times represented the 1st time); and 52875156ATTORNEY DOCKETPATENT APPLICATION 015444.1686 30 of 35	
the first hardware processor, communicatively coupled to the first memory, the first hardware processor configured to:
implement, at the first time, the non-transitory computer readable instructions corresponding to the first application to generate the set of first data ([0018-0022], [0067], [0077], [0079], Fig 4A-4B: the processor implement computer program to generate a set of data element of metadata with metadata fields via application of data replication and/or transaction processing at the 1st first based on the instructions); and 
5transmit the set of first data to a second subsystem ([0015], [0061-0062]: transmit data to a second subsystem via data replication. The second subsystem is represented by a second node in the distributed network); 
the second subsystem ([0014-0015], [0046], Fig 5: a second computing node of the distributed network such as and not limited to a cloud service system 220-4 in Fig 4B) comprising: 
a second memory configured to store: 
non-transitory computer readable instructions corresponding to a second application comprising a set of expected metadata fields, and configured, when 10implemented by a second hardware processor ([0020-0021], Fig 1-2 & 5: a second memory of a second subsystem storing instruction), to process a set of expected data ([0018-0019], [0021], [0062-0068], [0077-0079], Fig 4A-4B & 7: processing the expect data representing by the replicated data and the metadata  fields of the 2nd node since the expected data is merely a type of data and expected metadata fields are merely metadata fields ),  wherein:
 the set of expected data comprises a set of elements of expected metadata associated with the set of expected metadata fields, wherein each element of expected metadata of the set of elements of expected metadata is stored in an expected metadata field of the set of expected metadata fields ([0018-0019], [0021], [0067], [0077], [0079], Fig 4A-4B: processing the replicated data, such as by receive the data from the 1st subsystem and store as a set of expect data, the expected set of data comprising a set of elements of second metadata associated with the set of expected metadata fields, wherein each element of second metadata of the set of elements of second metadata is stored in an expected metadata field of the set of expected metadata fields, such as author is being stored in a metadata, version is being stored in a version field); and 
the set of expected metadata fields corresponds to the second set of first metadata fields ([0018-0019], [0021], [0062-0068], [0077-0079], Fig 4A-4B & 7: the metadata fields that is corresponding to the 2nd set because they are in the same blockchain for the set of replicated data);
15the second hardware processor, communicatively coupled to the second memory, the second hardware processor configured to: 
receive the set of second data ([0015], [0061-0062]: received the replicated data); and 
implement the non-transitory computer readable instructions corresponding to the second application to process the set of second data ([0015-0016], [0061]: processing the replicated data that correspond to the set of second data, such as and not limited to replication and/or transaction processing in blockchain network); and 
20a third hardware processor configured to ([0014], [0061], [0067],Fig 5: a third processor, such as a processor of the status monitoring and resolution system): 
determine that the first subsystem transmitted the set of first data to the second subsystem ([005-0016], [0061-0063]: determine that the 1st subsystem/node transmitted data to the second subsystem/node via replication); 
determine that a mismatch exists between the set of first metadata fields and the set of expected metadata fields ([0016-0017], [00662-0063], Fig 7: determine discrepancy between the first metadata fields and the expected metadata fields when comparing metadata of the two nodes, and mismatch of metadata fields occurs); and 
in response to determining that the mismatch exists ([0016], Fig 7): 52875156ATTORNEY DOCKETPATENT APPLICATION 015444.1686 31 of 35 
prevent the second subsystem from implementing the non-transitory computer readable instructions corresponding to the second application to process the set of first data ([0016]: prevent the second subsystem from executing an application by taking the network with 2nd subsystem having discrepant status offline to prevent the 2nd subsystem from implement services--such as replication-- using asynchronous data); 
resolve the mismatch by modifying the non-transitory computer 5readable instructions corresponding to the second application, such that: the set of expected metadata fields corresponds to the set of first metadata fields (such that suggests intended outcome and may not necessary carry any patentable weight; [0016-0017, [0067], [0049-0081], Fig 7: resolve the discrepancy/mismatch by modifying the expected metadata fields with the correct set of metadata fields, such that the expect metadata fields are corresponding to the first set of metadata fields); and 
the non-transitory computer readable instructions corresponding to the second application are configured, when implemented by the 10second hardware processor, to process the set of first data ([0015-0017, [0021-0022], [0067], [0081]: computer program instructions correspond to a second application are configured to process the set of 1st data for network service implementation including and not limited to consistent replication, modification, or updating); and 
instruct the second subsystem to implement the non-transitory computer readable instructions corresponding to the second application to process the set of first data ([0014-0017, [0021-0022], [0067], [0081]: instruct the second subsystem/node to process the set of 1st data, such as consistent replication, modification, or updating).
	Diamanti does not explicitly disclose at a second time earlier than the first time, generate a second set of first data comprising a second set of elements of first metadata associated with a second set of first metadata fields, each element of first metadata of the second set of elements of first metadata stored in a metadata field of the second set of first metadata fields; 
wherein the mismatch comprises at least one of: 25a metadata field of the set of 
first metadata fields is missing from the set of expected metadata fields; and a metadata field of the set of expected metadata fields is missing from the set of first metadata fields; and 
wherein modifying the non-transitory computer readable instructions corresponding to the second application comprises at least one of: adding the metadata field of the set of first metadata fields that is missing from the set of expected metadata fields to 15the non-transitory computer readable instructions corresponding to the second application; and  removing the metadata field of the set of expected metadata fields that is missing from the set of first metadata fields from the non-transitory computer readable instructions 20corresponding to the second application.
	However, Kuramkote discloses at a second time earlier than the first time, generate a second set of first data comprising a second set of elements of first metadata associated with a second set of first metadata fields, each element of first metadata of the second set of elements of first metadata stored in a metadata field of the second set of first metadata fields ([0021-0023], Fig 3-4: monitor incremental changes and incremental backups indicate that there’s a 2nd set of data being generated earlier, such that the incremental changes or backups are being performed on the 2nd set of 1st data, and that the 2nd set of 1st data occurred at earlier time includes metadata stored in metadata fields represented by the attributes);
wherein the mismatch comprises at least one of: 25a metadata field of the set of first metadata fields is missing from the set of expected metadata fields; and a metadata field of the set of expected metadata fields is missing from the set of first metadata fields (at least one as claimed indicates that only one is needed; [0037]: the mismatch includes missing attribute. Such as the set of first set of metadata/attribute fields of the 1st storage is missing from the expected set of metadata of the second storage); 
wherein modifying the non-transitory computer readable instructions corresponding to the second application comprises at least one of: adding the metadata field of the set of first metadata fields that is missing from the set of expected metadata fields to 15the non-transitory computer readable instructions corresponding to the second application; and  removing the metadata field of the set of expected metadata fields that is missing from the set of first metadata fields from the non-transitory computer readable instructions 20corresponding to the second application (at least one as claimed indicates that only one is needed; [0037], Fig 3: adding by requesting any missing attributes from the 2nd storage).
Since both Diamanti and Kuramkote are from the same field of endeavor as both are directed to transmitting data from a first subsystem to a second subsystem and resolving metadata mismatch when determined exists of mismatch,  which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Diamanti and Kuramkote to incorporate missing metadata fields determination and resolution of Kuramkote into Diamanti. The motivation to combine is to provide data processing in an accurate, timely and securely manner (Diamanti, [0014]; Kuramkote, [0003]).

With respect to claims 2, 9 and 15, the combined teachings of Diamanti and Kuramkote further discloses wherein: the metadata field of the set of first metadata fields is missing from the set of expected metadata fields (Diamanti, [0062-0067], [0079];; Kuramkote, [0037]: identify missing metadata fields upon matching); and 
the metadata field of the set of first metadata fields that is missing from the set of 5expected metadata fields is stored in the set of first metadata fields under a first heading (Diamanti, [0062-0067]; Kuramkote, [0037]: identify type of missing first set of metadata fields upon matching); each metadata field of the set of expected metadata fields is stored under a heading of a set of headings (Diamanti, [0062-0067], [0079]; Kuramkote, [0037]: identify type of a set of expected metadata fields upon matching); and 
adding the metadata field of the set of first metadata fields that is missing from the set of expected metadata fields comprises:  10identifying a heading of the set of headings that corresponds to the first heading; and  adding the metadata field of the set of first metadata fields that is missing from the set of expected metadata fields to the set of expected metadata fields under the heading of the set of headings that corresponds to the first heading (Diamanti, [0067], [0079-0081]; Kuramkote, [0037]: identify and update with correct metadata fields, including adding the metadata that are missing).  

	With respect to claims 3, 10 and 16, the combined teachings of Diamanti and Kuramkote further discloses wherein: the second memory further comprises a mapping between the set of expected metadata fields and a set of second metadata fields (Diamanti, [0015], [0078-0081]; Kuramkote, [0017], [0019], [0040], Fig 1: mapping between the metadata of two different subsystems for verify as well as for synchronization); and 
the third hardware processor is further configured to modify the mapping, such that the 20mapping is between the set of first metadata fields and the set of second metadata fields (Diamanti, [0015], [0081]; Kuramkote, [0028], [0037-0041], Fig 1:  modify mapping between the metadata of two different subsystems for synchronization).  

	With respect to claims 4, 11 and 17, the combined teachings of Diamanti and Kuramkote further discloses wherein: the first memory is further configured to store the second set of first data (Diamanti, [0015-0018, Fig 4A-4B]; Kuramkote, [0004], [0013]: store a 2nd set of 1st data, such as a different version of the data, or data for a different transaction); 
the third processor is further configured to: 
determine that the first subsystem transmitted the second set of first data to the second subsystem (Diamanti, [0015-0016], [0061]; Kuramkote, [00021-0021]: determine data transaction via replication); 
30determine that a mismatch does not exist between the second set of first metadata fields and the set of expected metadata fields (Diamanti, [0016-0017], [00662-0063], [0081] Fig 7; Kuramkote, [0036], [0040]: determine whether discrepancy or mismatch exits); and 52875156ATTORNEY DOCKETPATENT APPLICATION 015444.1686 27 of 35 
in response to determining that the mismatch does not exist between the second set of first metadata fields and the set of expected metadata fields, decline to prevent the second subsystem from executing the second application, wherein the second application is further configured to process the second set of first data using the set of expected metadata 5fields (Diamanti, [0016-0017], [00662-0063], [0081] Fig 7; Kuramkote, [0036], [0040]:  only prevent the subsystem from execution when discrepancy or mismatch exits, which indicates that prevention is declined).  

	With respect to claims 5 and 18, the combined teachings of Diamanti and Kuramkote further discloses comprising a database, wherein in response to determining that the mismatch exists, the third processor is further configured to store the set of first metadata fields in the database (Diamanti, [0015]; Kuramkote, [0017], Fig 1: database is included in the database server of Diamanti and storage of Kuramkote, storing metadata field. Metadata also retrieve from the database for operations such as replication, verifying or updating).  

With respect to claims 6 and 19, the combined teachings of Diamanti and Kuramkote further discloses10 further comprising a third subsystem, wherein: the first processor is further configured to transmit the set of first data to the third subsystem (Diamanti, [0015-0016], [0061]; Kuramkote, [00021-0021]: determine data transaction via replication); and 
the third subsystem is configured to: 
retrieve the set of first metadata fields from the database; and 15in response to retrieving the set of first metadata fields from the database, process the set of first data  (Diamanti, [0015-0017], [00662-0063], [0081] Fig 7; Kuramkote, [0021, [0036], [0041: retrieve metadata and processing the set of first data operations such as replication, verifying or updating).  

With respect to claims 7, 13 and 20, the combined teachings of Diamanti and Kuramkote further discloses10 wherein determining that the mismatch exists comprises applying a machine learning algorithm to the set of first metadata fields, the machine learning 20algorithm configured to determine that the mismatch exists based in part on a comparison of the set of first metadata fields to the set of expected metadata fields (Diamanti, [0015-0016], [0063-0067], [0081]; Kuramkote, [0036-0041], [0056-0057]]: apply a learning algorithm to determine mismatch/discrepancy by comparing metadata fields).  

With respect to claim 12 the combined teachings of Diamanti and Kuramkote further discloses comprising in response to determining that the 15mismatch exists, storing the set of first metadata fields in a database, wherein a third subsystem is configured to retrieve the set of first metadata fields from the database (Diamanti, [0015]; Kuramkote, [0017], Fig 1: database is included in the database server of Diamanti and storage of Kuramkote, storing metadata field. Metadata also retrieve from the database for operation such as replication, verifying or updating).    

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168